The opinion, of the court was delivered by
Barrett, J.
The purpose to be served by the provision of the statute requiring notice to be given of the taking of depositions, is to give the adverse party reasonable opportunity to attend the taking, to the end that he may know what it may contain, and that he may cross-examine the witness. That purpose is fully served when the adverse party agrees with his adversary as to the time and place of such taking. As in this case, for the party to repudiate such agreement when the deposition had been taken according to the agreement, and the party taking it had prepared and *46appeared for trial on the strength of such agreement, and had no notice of the going bach on such agreement till the deposition was produced in evidence on the trial, would be bad faith, and an injury to the other party, by no means to be countenanced or tolerated. The doctrine of estoppel would have a salutary and unobstructed application in such case.
Judgment affirmed.